OPINION OF THE COURT
Memorandum.
The orders of the Appellate Divisions should be affirmed, without costs.
The common issue presented by these four appeals is whether the designating petition of a candidate, seeking party nomination for public office, should be invalidated on the ground that the petition cover sheet slightly understated the total number of *949signatures actually contained in the petition. This court, under circumstances closely analogous to those herein presented, has held an understatement of signatures to have constituted an inconsequential error which did not warrant invalidation of the designating petition. (Matter of Jonas v Black, 63 NY2d 685, affg 104 AD2d 466.) Accordingly, the petitions herein at issue satisfy the requirements of Election Law § 6-134 (2). (See, Matter of Garrett v Alter, 65 NY2d 529.)
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur.
In each case: Order affirmed, without costs, in a memorandum.